DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 Claims 1-2, 8-9 and 15-16 amended.

Response to Arguments
Applicant’s arguments are fully considered. In light of the amended claim limitations, previous rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over of Lu et al. U.S. Patent Application Publication 2018/0007556 in view of Wang et al. U.S. Patent Application Publication 2018/0060059 (IDS dated August 18, 2021, Cite No. 2).
Claims 1, 8 and 15,
Lu discloses 
A method implemented by a computing device, comprising: 
receiving a plurality of configuration settings for the computing device from a server via a network (para 0067- discloses transmitting both device level and container level commands, also see para 0127- local commands are parsed and executed locally); 
determining, by the computing device, a first subset of configuration settings by applying a first filtering rule to the plurality of configuration settings (para 0090- discloses device and container identifiers to determine policies applicable to device-level and container-level);
applying the first subset of configuration settings to a host operating system (para 0063- discloses executing device-level commands. Also see para 0127- local MDM Parser filters device commands are parsed and executed locally); 
storing the plurality of configuration settings and the first filtering rule in a local data store (0129-disclose a global policy controller that stores global commands, para 0090- discloses a filtering algorithm to distinguish between device-level and container-level commands); 
responsive to a containerized application being instantiated by the host operating system on the computing device, [acquiring], at least a second subset of configuration settings of the plurality of configuration settings from the local data store (para 0063- the device level commands are applied to all containers. Also see para 0072, para 0111. A person of ordinary skill in the art would understand that a policy that applies to all containers would be applied to new containers upon instantiation.)
and
 applying the second subset of configuration settings to the containerized application. (para 0068-executes container commands)
Para 0147- discloses the commands include granting access to physical resources (e.g. camera, WiFi, data/voice, GPS, microphone, audio) and application management (e.g. what applications are (dis)allowed to be installed in the container). Another example command is for certificates and credentials provisioning. This involves pushing trusted certificates, network certificates, WiFi certificates, passwords, and so on. A further example command requests information about the container or mobile device 104. The information can include a {container ID, device ID} pair. The information can include a managed_container_ID defined as [container ID|device ID] or concatenated IDs. The information can indicate the presence of any personal containers or any other security-related information relevant to the enterprise. These commands are mapped to configurations to the host operating system and configurations to containerized applications. 
Lu discloses at least one processor circuit; and at least one memory that stores program code and a computer readable medium (para 0150). 
Note: The recited computer-readable storage medium is interpreted to be non-transitory in light of the specification definition in paragraph 0081.
Although Lu discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
retrieving by a containerized application [configurations],
the second subset of configuration settings being different from the first subset of configuration settings;
In an analogous art, Wang discloses 
retrieving by a containerized application [configurations] (para 0012- For each container, at least one corresponding application may be instantiated to execute in the container. The container may send to the configuration agent a configuration request for configuration information relating to the application. The configuration request may include information that identifies the container, information that identifies a user associated with the container, and information that identifies the application.
para 0015- In some embodiments, when the configuration agent receives a request from one of the containers, the configuration agent may access configuration information, stored on the first machine, for an application in the container, and send the accessed configuration information to the container.)
the second subset of configuration settings being different from the first subset of configuration settings (para 0018-  The configuration request may include information that identifies the container, information that identifies a user associated with the container, and information that identifies the application. The container may receive configuration information from the configuration agent relating to the user's configuration of the application. The user’s specific configurations are different than the device level configurations.)
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine configuration retrieval of Wang with the configuration management of Lu to produce the predictable result of configuring containers based on container requests. One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Lu and Wang to ensure containers have current configuration settings. 
Claims 2, 9 and 16,
applying a second filtering rule to the plurality of configuration settings to determine the second subset of configuration settings (Lu para 0090- discloses device and container identifiers to determine policies).
Claims 4, 11 and 18, 
providing, by the containerized application, a request to the host operating system for additional configuration settings (Lu para 0123- request registration to the MDM server);
 forwarding, by the host operating system, the request to the server via the network (Lu para 0057-disclose container communications use legacy MDM OS APIS); 
 receiving, by the host operating system, the additional configuration settings from the server via the network (Lu para 0074- additional container commands are sent. Para 0078-commands are received in response to status); 
storing the additional configuration settings in the local data store (Lu (0129-disclose a global policy controller that stores global commands, also see 0068 Wang para 0014- stores configurations from server in database); and 
retrieving, by the containerized application, the additional configuration settings from the local data store (Wang para 0015-discloses retrieving configurations from database.).
Same motivation as claim 1.
The claimed limitations are duplicate steps to repeat the same process of claims 1, 8 and 15 for additional configurations.  MPEP 2144. VI. B. Duplicate parts [steps] have no patentable significance unless a new and unexpected result is produced. Examiner is unable to identify any new and unexpected results.
Claims 5, 12 and 19, 
storing first results of the application of the first subset of configuration settings in the local data store (Lu para 0077- determines device level command execution status), the first results indicating whether the application of the first subset of configuration settings was successful (Lu para 0077- determines device level command execution status);
 storing second results of the application of the second subset of configuration settings in the local data store (Lu para 0077- determines container level command execution status), the second results indicating whether the application of the second subset of configuration settings was successful (Lu para 0077- determines container level command execution status); 
merging the first results and the second results to generate merged results (Lu para 0077- In MDM agent 204a determines an execution status of the container level command or the device level command. The term “OR” includes determining both the device and container level status.); and providing the merged results to the server via the network. (Lu para 0077- In MDM agent 204a determines an execution status of the container level command or the device level command.  The MDM agent 204a transmits a feedback response to the MDM server 102.  The feedback response indicates the execution status for the commands. The term “OR” includes determining both the device and container level status. Thus, the feedback response includes both the device level and container level statuses)
Same motivations as claim 1.
Claims 6, 13 and 20,
further comprising: receiving additional configuration settings from the server via the network based on the merged results (Lu para 0078- In response, the MDM agent 204 receives command for controlling the container 202 based on its status).
Claims 7 and 14,
wherein the plurality of configuration settings comprises at least one of a security setting to be implemented for the computing device; a network setting to be implemented for the computing device (Lu para 0147- wifi, network passwords, trust certificates); an encryption setting to be implemented for the computing device; or an application behavioral setting to be implemented for the containerized application.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Patent Application Publication 2018/0007556 in view of Wang et al. U.S. Patent Application Publication 2018/0060059 in view of Kung et al. 2018/0234459.
Claims 3, 10 and 17,
Although Lu/Wang discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
wherein the first filtering rule and the second filtering rule are received by the host operating system via the network from a filtering rules service.
In an analogous art, Kung discloses 
wherein the first filtering rule and the second filtering rule are received by the host operating system via the network from a filtering rules service (Kung Fig.2 item 242 - discloses security configurations are proved by a service. The configurations include policy rules and filters. Para 0114-0117.).
One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine security service of Kung with the Lu/Wang system to produce the predictable result of distributing device management polices via a service. One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine Kung and Lu/Wang to manage configuration settings from a centralize control point.

Conclusion
Related Prior art:
Schultz et al. U.S. Patent Application Publication 2018/0139238- discloses a local configuration store for containers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459